 



CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), dated as of this 1st day of July,
2016 (the “Effective Date”), is by and between F. Diaz-Mitoma Medicine
Professional Corporation (Ontario corporation number 002356634) having an
address ********* (“Consultant”), and Variation Biotechnologies Inc., a Canadian
incorporated company (the “Company” or “VBI”) having an address of 310 Hunt Club
Road East, Ottawa, Ontario K1V 1C1.

 

WHEREAS, the Company desires that Consultant provide certain services to the
Company, and Consultant desires to provide such services to the Company, as set
forth and subject to the terms and conditions herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.       Term; Termination.

 

(a)       Term. This Agreement shall be in effect beginning on the Effective
Date and, unless terminated earlier pursuant to the provisions of this Section
1, shall continue until December 31, 2016 (the “Term”). This Agreement may be
renewed any number of times, with or without a short interruption in continuity
of Services (as defined below), by written notice from the Company which is
accepted by signature of the Consultant.

 

(b)       Right to Terminate at any Time. Either party may terminate this
Agreement for any reason at any time upon five (5) days’ prior written notice to
the other party.

 

(c)       Right to Terminate Upon Certain Events. This Agreement may be
immediately terminated (i) by the Company, if Consultant breaches or threatens
to breach any term or provision of this Agreement and such breach, if of a type
which is curable, remains uncured for a period of five (5) days following
receipt of written notice from the Company describing the alleged violation in
reasonable detail, or (ii) by Consultant, if the Company breaches any term or
provision of this Agreement and such breach remains uncured for a period of
fifteen (15) days following receipt of written notice from Consultant describing
the alleged violation in reasonable detail.

 

(d)       Incurable Breach. For the avoidance of doubt, the following actions by
Consultant shall not be curable in connection with Section 1(c)(i), above:

 

(i)       Breach of any obligations set forth in Sections 7-10, 12 or 13 of this
Agreement;

 

(ii)       Breach of any fiduciary duty or legal or contractual obligation in
connection with his performance of the Services (as defined in Section 3,
below);

 

(iii)       Engaging in any act or any omission which is injurious to the
Company or its reputation financially or otherwise including, without
limitation, gross negligence, willful misconduct, fraud, embezzlement, acts of
dishonesty, or a conflict of interest relating to the affairs of the Company or
any of its subsidiaries or affiliates;

 

 

   

 

(iv)       Conviction of or entering of a plea of nolo contendere to (x) any
misdemeanor relating to the affairs of the Company or any of its subsidiaries or
affiliates; or (y) any felony or indictable offence; or

 

(v)       Engaging in any violation of any federal, state, provincial or foreign
securities laws.

 

(e)       Effects of Termination. If Consultant terminates this Agreement due to
the Company’s material breach or if the Company terminates this Agreement for
convenience, Consultant shall not be obligated to provide any further Services
after the effective date of termination. The Company shall pay to Consultant the
full fee for any Services provided up to the effective date of termination in
addition to any other costs for which Consultant has the right to reimbursement.
Consultant shall provide any completed and/or uncompleted Deliverables to the
Company. If the Company terminates this Agreement due to Consultant’s material
breach, Consultant shall immediately cease the provision of Services upon
receipt of the notice of such termination. The Company shall not be obligated
to: (i) pay fees for any Services provided by Consultant after receipt of the
notice of termination, or (ii) reimburse any costs incurred Consultant after the
receipt of the notice of termination. Consultant shall provide any completed
and/or uncompleted Deliverables to the Company.

 

2.       Field of Agreement. Consultant shall serve the Company within the
following areas (the “Field”): i) evaluation of Hepatitis B, glioblastoma and
CMV vaccines, including clinical, CMC, and regulatory aspects and development
plans:

 

(a)       Consultant shall offer opinions and analyze data with regard the Field

 

(b)       Consultant will provide written reports to the Company when requested,
relating to the Business of the Company (as defined below). For purposes of this
Agreement, the term “Business of the Company” means the research, development or
commercialization of vaccines for infectious disease affecting humans or
animals.

 

3.       Consulting Services. The Consultant shall provide the Company with the
consulting services (the “Services”) set out below, reporting initially to the
CEO, Jeff Baxter. The Consultant shall carry out the Services to the best of his
abilities and in a prudent and business like manner for the benefit of the
Company:

 

  (a) Discussing developments in the Field at mutually agreeable times with
Company employees or persons as may be designated by the Company;         (b)
Consultant will provide technical services relating to the completion of the
tasks and assistance described in Appendix A; and         (c) Conduct such
projects in the Field as may from time to time be specifically agreed to in
writing by Consultant and the Company within an agreed timeframe.

 

Page 2 of 10

 

 

Nothing herein shall be construed to:

 

(i)       restrict or limit Consultant’s right to perform duties as an employee,
consultant or advisor to any company, hospital, academic institution or other
not for-profit government or scientific research organization; or

 

(ii)       grant to the Company any license under any patent or patent
application not expressly assigned or assignable to the Company in accordance
herewith.

 

4.       Time and Place of Performance of the Consulting Services. Consultant
agrees to provide the Services to the Company during the Term, at mutually
agreeable times. The Services shall be provided at such locations as may be
required by the Company (either off-site or at Company premises).

 

5.      Payment for Consulting Services.

 

(a)        Consideration. As consideration for the Services, the Company shall
pay Consultant a fee of $40,000.00 per month (plus any HST or GST payable).

 

(b)        Invoicing. The Consultant shall submit invoices to the Company on a
monthly basis, within fifteen (15) days of the last business day of each month.
This Agreement shall govern all invoices submitted by Consultant to the Company
and no terms appearing on invoices shall serve to modify or add to the terms of
this Agreement.

 

(c)       Expenses. Company agrees to reimburse Consultant for all reasonable
out-of-pocket expenses incurred by Consultant in the course of provision of the
Services in accordance with the Company’s expense policy. Any expenses which are
eligible for reimbursement hereunder shall be paid upon submission of an Expense
Statement in the form provided by the Company, supported by appropriate
documentation.

 

(d) Performance Incentives. Commencing on or before August 1, 2016, each of
Company and Consultant agree to commence negotiating the terms of a performance
incentive for Consultant. Should the Parties reach an agreement on the
incentive, the terms of the incentive will be described in writing, signed by
both Parties and attached hereto as Appendix A and shall thereafter form part of
this Agreement.

 

6.       Independent-Contractor Relationship. The parties expressly understand
and agree that Consultant’s status in relation to the Company throughout the
Term will be that of an independent contractor, and that neither this Agreement
nor the Services to be rendered hereunder by Consultant will for any purpose
whatsoever create an employment relationship between the parties. As an
independent contractor, Consultant shall not be entitled to receive any vacation
pay, overtime pay or severance pay from the Company. The Consultant will have
exclusive responsibility for payment of all federal and provincial income taxes
or other taxes, such as GST, applicable to the compensation to be provided to
the Consultant hereunder by the Company as well as the exclusive responsibility
to pay any other assessments and/or contributions that may required in respect
to Consultant’s provision of the Services, including, but not limited to, any
applicable employment insurance legislation, pension legislation, health
benefits legislation, workers’ compensation legislation, or any other mandatory
withholdings that may be applicable to the Services. Consultant acknowledges
that the Consultant will not receive any employee benefits from the Company, and
that, as an independent contractor, he will have exclusive responsibility to
obtain and make payment for health insurance, life insurance, and any other
benefits that the Consultant wishes to receive. Further, Consultant agrees that,
except as specifically authorized by the Company, Consultant will not seek to
bind the Company under any contract or other obligation.

 

Page 3 of 10

 

 

7.       Manuscripts by Consultant. Consultant agrees to submit to the Company a
copy of an early draft of any manuscript to be published by Consultant, solely
or in coauthorship with others, containing information developed in the
performance of any project undertaken in accordance with Paragraph 2(b) above,
at least thirty (30) days prior to the submission thereof for publication, and
to delay submission thereof upon written notice from the Company to allow the
Company to perfect its interest in any patentable subject matter disclosed
therein. In no event shall submission for publication be delayed more than sixty
(60) days.

 

8.       Inventions. All Intellectual Property Rights created by Consultant in
the performance of the Services, including all right, title and interest (and
all Intellectual Property Rights) in any reports, specifications, analyses,
printouts, samples, or other materials prepared by Consultant in the performance
of the Services described herein shall be the property of the Company
exclusively and shall, to the extent requested in writing by the Company, be
maintained in confidence by Consultant. Company acknowledges that Consultant
shall retain rights to proprietary tools and methods used by Consultant in
providing the Services and developed without reference to the Confidential
Information and that are not new methods developed in relation to the Field.
Consultant hereby assigns to the Company or any person or organization
designated in writing by the Company, at no additional consideration other than
the consideration for this Agreement, all of Consultant’s rights, title and
interest in any inventions or other proprietary information in the Field that
are made solely or jointly with others in the performance of the Services of
Consultant to the Company under this Agreement (collectively, “Inventions”).
Consultant shall execute, acknowledge and deliver to the Company all such
further papers including applications for patents that may be reasonably
necessary to enable the Company to publish or protect any Inventions, which are
the property of the Company by patent or otherwise, in any and all countries,
and to vest title to any Inventions in the Company, and shall render, at the
Company’s expense including reasonable compensation for Consultant’s time
involved, such assistance as the Company may reasonably require in any Patent
and Trademark Office proceeding or litigation involving any Inventions.

 

Consultant does also hereby waive her moral rights in the Deliverables in favor
of Company including, without limitation, the right to restrain or claim damages
for any distortion, mutilation or other modification of the Deliverables or any
part thereof, the right to be associated with the Deliverables and the right to
restrain use of any reproduction of the Deliverables in any context. Consultant
agrees that if Company is unable because of Consultant’s unavailability or
incapacity, or for any other reason, to secure Consultant’s signature to apply
for or pursue any application for any patents, copyright or other intellectual
property right registrations covering the Deliverables, then Consultant hereby
irrevocably designates and appoints Company and its duly authorized agents and
officers as its agent and attorney in fact, to act for and on Consultant’s
behalf to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
or other intellectual property right registrations therein with the same legal
force and effect as if executed by Consultant. For the purposes of this
Agreement, “Intellectual Property Rights” means all rights in any invention,
discovery, improvement, utility model, patent, copyright, trademark, industrial
design or mask work right, and all rights of whatsoever nature in computer
software and data, Confidential Information, trade secrets and know-how, and all
intangible rights and privileges of a nature similar to any of the foregoing, in
every case in any part of the world whether or not registered, and including all
rights (current and future) in any applications and granted registrations for
any of the foregoing rights.

 

Page 4 of 10

 

 

Any Inventions made or developed, either solely or jointly with others, prior to
or after the date of this Agreement that Consultant believes is not within the
scope of this Agreement should be set forth on Appendix B hereto (“Prior
Inventions”). In addition, Company hereby acknowledges and agrees that any
improvements, whether or not patentable, to any Prior Inventions made during the
Term or thereafter without reference to the Confidential Information are also
not within the scope of this Agreement. If Consultant uses any Prior Invention
in the course of the providing of the Services under this Agreement or otherwise
on behalf of the Company, Consultant hereby grants the Company a perpetual,
irrevocable, worldwide, royalty-free, non-exclusive, sublicensable right and
license to exploit and use any such Prior Invention. If Appendix B is not
completed or is blank, Consultant represents that no such Prior Inventions exist
as of the date of this Agreement.

 

9.       Confidential Information. Any reports, documents, data, memoranda,
materials or other information disclosed to Consultant relating to the
activities of the Company, whether or not identified in writing at the time of
delivery to Consultant by the Company as having a trade secret or confidential
status (“Confidential Information”), are solely the property of the Company and
shall be returned to the Company promptly upon the termination of this
Agreement. Consultant shall not during the Term or at any time thereafter
disclose any Confidential Information to others or use Confidential Information
for commercial benefit of Consultant or others. The term Confidential
Information as used herein shall not include any reports, documents, data,
memoranda, materials or other information which: (a) were available to the
public on the Effective Date or thereafter becomes so available through no
breach of this Agreement by Consultant; (b) were in Consultant’s possession at
the time of its disclosure to him by the Company; (c) were acquired by
Consultant from any person entitled to make disclosure to Consultant, unless
such person was directed by the Company to reveal such information on a
confidential basis only; (d) were developed by Consultant or on his behalf
independently of information received from the Company, as shown by written
records; (e) must be disclosed to protect personal safety or prevent imminent
harm to the public; or (f) Consultant is obligated to produce, pursuant to an
order of a court of competent jurisdiction or a valid subpoena; provided, that
Consultant shall promptly notify the Company of such court order or subpoena and
reasonably cooperate with the Company’s efforts to contest or limit the scope of
such order or subpoena.

 

Page 5 of 10

 

 

10.       Non-solicitation. Consultant agrees that, during the Term, and for one
year thereafter, Consultant will not, directly or indirectly, individually or as
a consultant to, or an employee, officer, director, manager, stockholder (except
as a stockholder owning less than one percent (1%) of the shares of a
corporation whose shares are traded on a national securities exchange), partner,
member, or other owner or participant in any business entity other than the
Company:

 

(a)       solicit, employ, hire, endeavor to entice away from the Company, or
offer employment or any consulting arrangement to, any person or entity who is,
or was within the one-year period immediately prior thereto, employed by, or a
consultant to, the Company; or

 

(b)       solicit or endeavor to entice away from the Company any person or
entity who is, or was within the one-year period immediately prior thereto, a
customer or client of, supplier to, or other party having a business
relationship with the Company.

 

11.       Remedies. Without limiting the remedies available to the Company,
Consultant acknowledges that a breach of any of the covenants contained in
Sections 7 - 10 herein may result in irreparable injury to the Company for which
there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a preliminary
injunction and a permanent injunction restraining Consultant from engaging in
any activities prohibited by any of Sections 7 - 10 herein or such other
equitable relief as may be required to enforce specifically any of the covenants
of Sections 7 - 10 herein. For purposes of Sections 7 - 11 of this Agreement,
the term “Company” shall include the Company and each of its subsidiaries and
affiliated companies, and their respective successors and assigns.

 

12.       No Conflicting Agreements. Consultant represents and warrants that:
(a) the Services shall be provided and/or performed in a professional and highly
skilled manner that adheres to standards not less than those generally accepted
in the industry; (b) Consultant shall not knowingly include in the Deliverables
any subject matter whose use or other exploitation infringes upon or
misappropriates the rights of any third party or any Intellectual Property
Rights; and (c) Consultant is not a party to or bound by any confidentiality,
non-competition, non-solicitation, employment, consulting or other agreement or
restriction which could conflict with, or be violated by, the performance of his
Services under this Agreement.

 

13.       Public Relations. Consultant will not originate any publicity, news
release or other public announcement, written or oral, relating to this
Agreement without the Company’s prior written consent. Consultant’s name shall
not be used by the Company in any advertising, promotional or sales literature,
or other publicity without the prior written approval of Consultant.

 

14.       Severability. This Agreement shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement. If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent permitted by applicable law.

 

Page 6 of 10

 

 

18.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario. For the purpose of any
litigation arising under this agreement, the Company and the Consultant each
submit to the exclusive jurisdiction of the courts of Ontario.

 

19.       Amendments and Waivers. This Agreement may be amended or modified only
by a written instrument signed by the Company and Consultant. No waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such waiver is sought unless made in writing and signed by or on
behalf of such party. The waiver of a breach of any provision of this Agreement
shall not be construed as a waiver or a continuing waiver of the same or any
subsequent breach of any provision of this Agreement. No delay or omission in
exercising any right under this Agreement shall operate as a waiver of that or
any other right.

 

20.       Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of Consultant and his heirs, executors and administrators,
and the Company and its successors and assigns. Any assignment of this Agreement
by the Company shall not be considered a termination of this Agreement.

 

21.       Entire Agreement. This Agreement constitutes the final and entire
agreement of the parties with respect to the matters covered hereby and replaces
and supersedes all other agreements and understandings relating hereto and to
Consultant’s relationship with the Company.

 

22.       Counterparts. This Agreement may be executed in two counterparts,
including counterpart signature pages or counterpart facsimile signature pages,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

 

23.       Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

24.       Survival. The provisions of Sections 7 through 13 of this Agreement
shall survive the termination or expiration of this Agreement and any renewals
thereof, and shall continue thereafter in full force and effect in accordance
with their terms.

 

(Signature page follows.)

 

Page 7 of 10

 

 

This Agreement has been executed and delivered as of the date first above
written.

 

  COMPANY:       VARIATION BIOTECHNOLOGIES INC.    
                                 By: /s/ Jeff Baxter   Name: Jeff Baxter  
Title: Chief Executive Officer

 

  CONSULTANT:       F. Diaz-Mitoma Medicine Professional Corporation (Ontario
corporation number 002356634)         By: /s/ Francisco Diaz-Mitoma   Name: Dr.
Francisco Diaz-Mitoma,   Title: President

 

Page 8 of 10

 

 

Appendix A – Tasks and Assistance

 

Summary of tasks and assistance to be provided:

 

  [  ] Assess current status of Sci-B-Vac clinical data package, with particular
focus on safety data and data available in electronic format (suitable for
regulatory submission)         [  ] Compile clinical data package, identifying
key gaps and plans to address them, suitable for presentation to regulatory
authorities and potential partners         [  ] Support efforts (review data and
manage progress) to develop new analytical and clinical assays needed to support
phase III testing of Sci-B-Vac         [  ] Working with members of VBI and
consultants, prioritize, review data, and manage progress of CMC-related efforts
necessary to support phase III testing of Sci-B-Vac         [  ] Working with
members of VBI and consultants to support phase one trials of CMV and
glioblastoma vaccines

 

Page 9 of 10

 

 

Appendix B

 

Prior Inventions

 

Mucosal adjuvants and immune response amplification using bacterial
proteoliposomes to design and manufacture vaccines against addiction substances
and infectious agents

 

In vitro diagnostic methods to detect infectious diseases using immune dominant
epitopes in solid phase to trap antibodies in body fluids

 

A novel wearable diagnostic device to draw blood and perform tests in human or
animal body fluids

 

Personalized medicament dispensing system and method, and dispenser therefor.
U.S. Provisional Application filed under serial no. 62/325,537

 

Page 10 of 10

 

 